Title: George Mercer to John Carlyle, 10 October 1755
From: Mercer, George
To: Carlyle, John



To Major John Carlyle, at Alexandria.
[Winchester, 10 October 1755]

It is Colonel Washingtons Orders, that all the Soldiers Clothing be sent up immediately, as there are very few here, and Recruits expected up every moment, who will, he expects, be almost naked, and unfit for Service until they are Clothed. He desires you will make up the Quantity of Powder: Captain Waggener brings four hundred pounds, and Lead Ball or mould-shot proportionably.
There is no ammunition in this Town, Horses are to be Hired or Pressed for this Occasion—If you have not ammunition, and can not get it in time, Colonel Washington desires you will apply to Mr Mason for it.
He begs you will send up these things with all possible Dispatch, as Affairs here will admit of no Delay. Yours &c.

G. Mercer, Aid de Camp
Winchester: October 10th 1755.    

